Citation Nr: 0017888	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran submitted an adequate substantive 
appeal concerning the issue of whether a claim of entitlement 
to service connection for post traumatic stress disorder 
(PTSD) is well grounded.

2.  Whether the veteran submitted an adequate substantive 
appeal concerning the issue of whether a claim of entitlement 
to service connection for an anxiety disorder is well 
grounded.

3.  Whether the veteran submitted an adequate substantive 
appeal concerning the issue of whether a claim of entitlement 
to service connection for hypertension is well grounded.

4.  Whether the veteran submitted an adequate substantive 
appeal concerning the issue of entitlement to service 
connection for memory loss, including as a result of exposure 
to Agent Orange, or, in the alternative, whether he withdrew 
his notice of disagreement as to this issue.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This case arises before the Board of Veterans' Appeals (the 
Board) from a January 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied service connection for PTSD, an 
anxiety disorder, hypertension, and memory loss as a result 
of exposure to Agent Orange.

In March 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).



FINDINGS OF FACT

1.  In January 1998, the RO denied entitlement to service 
connection for PTSD, an anxiety disorder, hypertension, and 
memory loss as a result of exposure to Agent Orange.  The 
veteran was notified of this decision by a letter dated 
January 13, 1998.  

2.  A notice of disagreement (NOD) addressing these issues 
was received at the RO on September 30, 1998.

3.  The RO issued a statement of the case (SOC) on October 9, 
1998, addressing these issues.

4.  The veteran's VA Form 9 received at the RO on October 23, 
1998, did not discuss any errors of fact or law regarding the 
denial of service connection for PTSD, an anxiety disorder, 
hypertension, or memory loss as a result of exposure to Agent 
Orange.

5.  On March 27, 2000, the Board received notification from 
the veteran that a withdrawal of the claim for service 
connection for memory loss as a result of exposure to Agent 
Orange was requested.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claims of 
entitlement to service connection for PTSD, an anxiety 
disorder, hypertension, and memory loss as a result of 
exposure to Agent Orange was not filed, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).

2.  The criteria for withdrawal of an NOD and/or substantive 
appeal by the appellant concerning the claim of entitlement 
to service connection for memory loss as a result of exposure 
to Agent Orange have been met.  38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. §§ 20.201, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In a January 1998 rating decision, the RO denied entitlement 
to service connection for PTSD, an anxiety disorder, 
hypertension, and memory loss as a result of exposure to 
Agent Orange.  The RO notified the veteran of this decision 
by a letter dated January 13, 1998, with an attached copy of 
the rating decision.  An NOD addressing the foregoing issues 
was received at the RO on September 30, 1998.  

The RO issued an SOC addressing the issues of entitlement to 
service connection for PTSD, an anxiety disorder, 
hypertension, and memory loss as a result of exposure to 
Agent Orange on October 9, 1998.  The RO informed the veteran 
that to complete his appeal, he must file a formal appeal 
which addresses the benefit that he wants, the facts in the 
SOC with which he disagrees, and the errors that he believes 
were made in applying the law.  

A VA Form 9 was received at the RO on October 23, 1998.  The 
veteran stated that he appealed the decision of the "board 
when they denied my request for benefits."  He further 
stated that the RO failed to consider information he 
supplied, that he could not function at work because of an 
inability to concentrate, that he had to drop out of a class 
because he could not comprehend, that he was unemployed with 
no insurance, and that a company he had previously worked for 
would not rehire him because he was incompetent and because 
of a back injury.  There was no reference to the PTSD, 
anxiety disorder, hypertension, or memory loss claims.  

The veteran submitted a written statement with a copy of his 
resume to the Board in December 1998.  He stated, inter alia, 
that he was unemployed, had a back disorder and hypertension, 
and was taking medication for stress.  No additional 
correspondence addressing the claims for service connection 
for PTSD, an anxiety disorder, hypertension, or memory loss 
was received at the RO by January 13, 1999, nor was any 
additional evidence received during this time period 
warranting the issuance of a supplemental statement of the 
case.

At a personal hearing before the Board in March 2000, the 
veteran stated that he wanted the drop the claim for service 
connection for memory loss as a result of exposure to Agent 
Orange from appeal.  He and his representative were also 
given an opportunity to submit argument on the issue of the 
adequacy of the appeal, but declined to do so.


II.  Legal analysis

The law provides that ". . . questions as to adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); see 
VAOPGCPREC 9-99 (August 18, 1999).  The initial question that 
must be resolved is whether the Board has jurisdiction to 
consider the foregoing issues. 

At his personal hearing before the Board in March 2000, the 
veteran and his representative were given notice that the 
Board was going to consider whether the substantive appeal on 
the issues discussed above was adequate and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  At the March 2000 hearing, the veteran 
was provided notice of the Board's intent to consider this 
issue and an opportunity to present argument on this issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999).

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

The rating decision of January 1998 denied service connection 
for PTSD, an anxiety disorder, hypertension, and memory loss 
as a result of exposure to Agent Orange.  The RO notified the 
veteran of this decision by a letter dated January 13, 1998, 
with an attached copy of the rating decision.  A timely NOD 
addressing these issues was received at the RO on September 
30, 1998.  The RO issued an SOC on October 9, 1998, which was 
mailed to the veteran at his most recent address of record.  
The SOC notified the veteran that on his substantive appeal 
the important things to say were what benefit he wanted, what 
facts in the statement he disagreed with, and any error he 
believed was made in applying the law.  A VA Form 9 was 
received on October 23, 1998.  There was no reference to the 
PTSD, anxiety disorder, hypertension, or memory loss claims.  
The veteran made a general statement that he disagreed with 
the RO's denial of his request for benefits.  However, he did 
not specify which of the four claims addressed in the SOC he 
was appealing or make any specific arguments relating to 
errors of fact or law made by the RO in adjudicating those 
claims.  He made arguments concerning only a failure to 
consider evidence, problems with concentration and 
comprehension, unemployability, incompetency, and a back 
disorder.  The RO received no correspondence after issuing 
the SOC that indicated any continued disagreement with the 
denial of the foregoing claims between October 23, 1998, and 
January 13, 1999, the date marking the end of the one year 
period from notice of the rating decision.  Even assuming 
that the December 1998 written statement from the veteran 
indicating that he had hypertension and took medication for 
stress constituted an adequate substantive appeal, this 
document was submitted to the Board rather than the RO.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran submitted a VA Form 9 to the RO on October 23, 1998, 
that made no reference to PTSD, an anxiety disorder, 
hypertension, or memory loss in the section in which he was 
instructed to "[s]tate in specific detail the benefits 
sought on appeal and your reasons for believing that the 
action appealed is erroneous."  At no place on the form or 
in any accompanying correspondence did the veteran provide 
this information.  The veteran did not allege any error of 
law or fact regarding the issues of entitlement to service 
connection for PTSD, an anxiety disorder, hypertension, or 
memory loss due to exposure to Agent Orange.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the foregoing issues, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).

Regardless, an NOD may be withdrawn in writing before a 
timely substantive appeal is filed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.202, 
20.204(a), (b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either an NOD or a 
substantive appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204 (c) (1999).  At his personal hearing before the 
Board in March 2000, the veteran stated that he wanted to 
drop the issue of service connection for memory loss as a 
result of exposure to Agent Orange.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (transcription of 
representative's statements at a hearing constituted a 
"writing" for purposes of a timely notice of disagreement).  
The veteran has thus withdrawn his notice of disagreement as 
to this issue, and hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The veteran having failed to file an adequate substantive 
appeal as to claims of entitlement to service connection for 
PTSD, anxiety disorder, hypertension, and memory loss, to 
include memory loss claimed as a result of exposure to Agent 
Orange, the claims are dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

